1 Reported in 279 N.W. 587.
This case and Flaugh v. Egan Chevrolet, Inc. 202 Minn. 615,279 N.W. 582, decided herewith, are identical in their facts and issues. There are some slight differences in the record amplifying defendant's ownership of the car in question. There is no occasion to restate the evidence or the rules of law applicable. Plaintiff practically abandoned his appeal upon the argument by requesting us to either affirm or grant a new trial on the issue of damages in the event we reversed on defendant's appeal.
Affirmed on both appeals.